RESPONSE TO AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

WITHDRAWN REJECTIONS
The 35 U.S.C. §102 and §103 rejections of the claims made of record in the office action mailed on 12/24/2020 have been withdrawn due to Applicant’s amendment/argument in the response filed 03/24/2021.

REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (JP 2009-081104) in view of Yasui et al. (WO 2014/125684).
Paragraph citations to Yasui et al. refer to U.S. App. Pub. No. 2015/0368525, an English language equivalent of WO 2014/125684.
Regarding claims 1-3 and 5-6, Yamazaki et al. teaches a transparent conductive film for use in liquid crystal, electroluminescent, plasma and electrochromic displays as well as solar cells, touch panels and electromagnetic wave shielding materials. (page 1, 2nd paragraph). Yamazaki et al. teaches that the transparent conductive film comprises a conductive metal mesh th paragraph).
Yamazaki et al. does not teach a pressure sensitive adhesive layer bonded to the transparent conductive layer as claimed.
Yasui et al. teaches a pressure sensitive adhesive composition for use on a polarizing film which is designed to be applied onto a display device such as a liquid crystal, organic electroluminescent or plasma display. (Abstract). Yasui et al. teaches that polarizing films are regularly applied onto the surfaces of these devices using the pressure sensitive adhesive layer to have an image-forming mechanism. (par. [0002]). Yasui et al. teaches that the adhesive composition comprises a (meth)acryl-based polymer and an ionic compound comprising an anion and cation component which would meet the limitation of a “conductive agent” as presently claimed. (Abstract). Yasui et al. teaches that the ionic compound may include an anion having the general formula (CnF2n+1SO2)2N-
It would have been obvious to one of ordinary skill in the art to bond a polarizer to the surface of the electrode materials of Yamazaki et al. using the adhesive disclosed in Yasui et al.
One of ordinary skill in the art would have found it obvious to bond a polarizer to the conductive film structure of Yamazaki et al. for the purpose of creating an image forming product useful in a display device. One of ordinary skill in the art would have further been motivated to use the adhesive composition of Yasui et al. to bond the polarizer to the transparent conductor in view of the composition of the adhesive which advantageously suppresses generation of static electricity which would cause failure of the display devices, as taught in Yamazaki et al.

Regarding claim 4, the monomers included in the adhesive layer includes hydroxyl, carboxyl and alkyl (meth)acrylate containing monomers. (Yasui et al., par. [0051]-[0054] and [0061]).

ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed 03/24/2021 regarding the 35 U.S.C. §102 and 103 rejections made of record in the office action mailed on 12/24/2020 have been considered but are moot due to the new grounds of rejection.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRE F FERRE whose telephone number is (571)270-5763.  The examiner can normally be reached on M and F: 7:30 to 3:30, Tues-Thurs: 8:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 5712721490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDRE F FERRE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        06/03/2021